DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004-258429 and considered with the product date sheet for Septon HG 252.
JP ‘429 teaches a toner comprising a binder resin, a colorant a styrene-based thermoplastic elastomer and a fatty acid ester ([0050]) as well as an external additive ([0024]).  The fatty acid ester is taught to be dipentaerythritol hexamyristate which has a molecular weight of 1769 g/mol ([0050]).  In Example 2 of JP ‘429 the thermoplastic elastomer is taught to be present in an amount of 5 parts ([0054]) but JP ‘429 teaches a preferable range of from 1 to 10 parts by weight ([0014]).  The thermoplastic elastomer is taught to comprise a block copolymer containing at least one aromatic vinyl polymer (styrene) block and at least one conjugated diene polymer block ([0010]).  In embodiments, JP ‘429 teaches the use of Septon HG252 which has a styrene content of 28% (See Septon HG252 data sheet).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2017 127 710 in view of JP 2004-258429 and considered with https://drugs.ncats.io/drug/1SSZ6HXE7P.
DE ‘710 teaches a toner comprising a binder resin, a colorant, a release agent, an external additive and a styrene-based thermoplastic elastomer ([0066-69], [0158-162], [0182] and [0189]).  The thermoplastic elastomer is taught to be a styrene-isoprene copolymer with the tradename SIS5229, which is known to comprise a styrene to isoprene ratio of 15/85 (https://drugs.ncats.io/drug/1SSZ6HXE7P).  The wax may be a fatty acid ester in an amount from 1 to 20 parts by mass of the binder resin ([0067-68]).  The styrene-isoprene thermoplastic elastomer is taught to be used in an amount of 2 parts by mass ([0182]).  DE ‘710 does not, however, teach a suitable molecular weight range for the fatty acid ester.
	JP ‘429 teaches a similar toner comprising a binder resin, a colorant, a styrene-based thermoplastic elastomer and a fatty acid ester ([0024] and [0050]).  As an example of a suitable fatty acid ester JP ‘429 teaches the use of dipentaerythritol hexamyristate which has a molecular weight of 1769 g/mol ([0050]).  Such fatty acid ester waxes with molecular weights above 1,000 are taught by JP ‘429 to provide a good balance between fixation and releasability ([0018]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant applicant to have utilized the fatty acid ester wax taught by JP ‘429 in the toner of DE ‘710.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-258429 in view of Jang et al. (US PGP 2013/0059245).
The complete discussion of JP ‘429 above is included herein.  JP ‘429 does not teach a suitable molecular weight for the styrene-butadiene thermoplastic elastomers.
Jang teaches a toner comprising a styrene butadiene copolymer that is taught to act as a pigment stabilizer.  The copolymers are taught to have a molecular weight of from 2000 to 200,000 ([0028]).  Jang further teaches that if the molecular weight exceeds 200,000, the viscosity of the monomer mixture for forming the toner becomes so high that the dispersion stability and polymerization stability may be deteriorated resulting in broadening of the particle size distribution of the toner ([0028]).  Jang further teaches optimizing the styrene to butadiene content ratio to optimize the ability of the elastomer to function as a pigment stabilizer, teaching that the styrene content should not be lower than 10% ([0028]).  As JP ‘429 also teaches adding the styrene-butadiene type thermoplastic elastomers to a monomer mixture when forming the toner particles, utilizing a molecular weight within the range taught by Jang would have alleviated the same problem.  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have optimized the molecular weight and styrene content of the thermoplastic elastomer of JP ‘429 to values within the ranges taught by Jang et al.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2017 127 710 in view of JP 2004-258429 and considered with https://drugs.ncats.io/drug/1SSZ6HXE7P as applied to claims 1-4 above, and further in view of Jang et al. (US PGP 2013/0059245).
The complete discussions of DE ‘710 and JP ‘429 above are included herein.  DE ‘710 does not teach a suitable molecular weight for the styrene-isoprene elastomer.
Jang teaches a toner comprising a styrene butadiene copolymer that is taught to act as a pigment stabilizer.  The copolymers are taught to have a molecular weight of from 2000 to 200,000 ([0028]).  Jang further teaches that if the molecular weight exceeds 200,000, the viscosity of the monomer mixture for forming the toner becomes so high that the dispersion stability and polymerization stability may be deteriorated resulting in broadening of the particle size distribution of the toner ([0028]).  Jang further teaches optimizing the styrene to butadiene content ratio to optimize the ability of the elastomer to function as a pigment stabilizer, teaching that the styrene content should not be lower than 10% ([0028]).  As JP ‘429 also teaches adding the styrene-butadiene type thermoplastic elastomers to a monomer mixture when forming the toner particles, utilizing a molecular weight within the range taught by Jang would have alleviated the same problem.  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the fatty acid ester wax taught by JP ‘429 in the toner of DE ‘710 and to have optimized the molecular weight and styrene content of the thermoplastic elastomer of DE ‘710 to values within the ranges taught by Jang et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,237,496. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        12/03/2022